DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 19 and 45 – 48 are pending. Claims 20 – 44 have been withdrawn from consideration as being directed towards a non-elected group.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 11 and 13 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Power (U.S. Patent No. 3,553,895).
Regarding independent Claim 1, Power teaches an abrasive waterjet system (machine, 10; Fig. 1), comprising: a cutting head (jet stream nozzle, 12) including a jet-forming orifice (Annotated Fig, 3) and a mixing chamber (Annotated Fig, 3) downstream from the jet-forming orifice (Annotated Fig. 3); a catcher (Annotated Fig, 1) downstream from the cutting head (12; Annotated Fig. 1); and a conveyance (water and media recirculation systems, 24 and 26) configured to carry slurry including abrasive material and liquid collected from the catcher (Annotated Fig. 1) toward the cutting head (12; Fig. 1; Col. 3, lines 45 – 70), wherein the cutting head (12) includes a slurry inlet (media infeed means, 20 with media infeed conduit, 76), and wherein the mixing chamber (Annotated Fig, 3) is configured to receive slurry (surface conditioning media, 22) including abrasive material (Col. 3, lines 61 – 63) and liquid (water – Col. 4, lines 

    PNG
    media_image1.png
    534
    656
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    684
    722
    media_image2.png
    Greyscale


Regarding Claim 2, Power teaches the abrasive waterjet system (10) wherein the abrasive waterjet system (10) is configured for substantially closed-loop recycling of abrasive material (Abstract).
Regarding Claim 5, Power teaches the abrasive waterjet system (10) wherein the conveyance (24/26) includes a screen (48; Fig. 1) configured to restrict movement of large particles of kerf material toward the mixing chamber (12a).  
Regarding Claim 6, Power teaches the abrasive waterjet system (10) wherein the conveyance (24/26) includes a holding tank (100) downstream from the catcher (Annotated Fig. 1) and upstream from the slurry inlet (76; Fig. 3), and wherein the holding tank (100) is configured to hold and to agitate slurry including abrasive material and liquid (Col. 7, lines 67 – 75).  
Regarding Claim 9, Power teaches the abrasive waterjet system (10) further comprising a fluidizer (64) operably associated with the catcher (Annotated Fig. 1), wherein the conveyance (24/26) is configured to receive slurry including abrasive material and liquid from the catcher (Annotated Fig. 1) via the fluidizer (64; Col. 6, lines 27 – 31).  
Regarding Claim 11, Power teaches the abrasive waterjet system (10) abrasive waterjet system wherein: the fluidizer (64) includes a slurry port (Annotated Fig. 1 below) and a manifold (Annotated Fig. 1 below) extending at least partially around a perimeter of the slurry port (Annotated Fig. 1 below); and the conveyance (24/26) is configured to receive slurry including abrasive material and liquid from the fluidizer via the slurry port (Annotated Fig. 1 below).  

    PNG
    media_image3.png
    551
    667
    media_image3.png
    Greyscale

Regarding Claim 13, Power teaches the abrasive waterjet system (10) wherein: the catcher (Annotated Fig. 1) includes an upper portion and a lower portion (Annotated Fig. 1); a transverse cross-sectional area of the lower portion of the catcher decreases at successively lower elevations (the catcher contains two catcher areas – trough shaped area for water and conical shaped area for media;  lower portion of catcher portion 32 for media decreases); and the fluidizer (64) is coupled to the lower portion of the catcher (Annotated Fig. 1).  
Regarding Claim 14, Power teaches the abrasive waterjet system (10) wherein the fluidizer (64)  is coupled to a lowermost portion of the catcher (catcher portion for media, 32; Annotated Fig. 1).  
Regarding Claim 15, Power teaches the abrasive waterjet system (10) wherein the lower portion of the catcher (Annotated Fig. 1) is conical (the catcher contains two catcher areas – trough shaped area for water and conical shaped area (32) for media; Annotated Fig. 1).  
Regarding Claim 16, Power teaches the abrasive waterjet system (10) wherein the lower portion of the catcher is trough shaped (the catcher contains two catcher areas – trough shaped area for water and conical shaped area or media).  
Regarding Claim 17, Power teaches the abrasive waterjet system (10) wherein the lower portion of the catcher (Annotated Fig. 1) is slanted (conical shaped area (32) for media is slanted as in converges toward fluidizer); Annotated Fig. 1).  
Regarding Claim 18, Power teaches the abrasive waterjet system (10) wherein the conveyance (24/26) is a first conveyance (26), and wherein the system further comprises a second (24) conveyance configured to carry liquid from the upper portion of the catcher toward the fluidizer (64; Annotated Fig. 1).  
Regarding Claim 19, Power teaches the abrasive waterjet system (10) wherein: the fluidizer (64) includes a slurry port (Annotated Fig. 1) and a manifold (Annotated Fig. 1) extending at least partially around a perimeter of the slurry port (Annotated Fig. 1); the fluidizer (64) is configured to receive liquid from the second conveyance (26) via the manifold (Annotated Fig. 1); and 137821004.1-17-the first conveyance (24) is configured to receive slurry including abrasive material and liquid from the fluidizer via the slurry port (Col. 5, lines 11 – 26; Annotated Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 – 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Power (U.S. Patent No. 3,553,895) in view of Schubert et al. (U.S. Patent Publication No. 2012/0021676 A1).
Regarding Claim 3, Power teaches all of the elements of claim 1 as discussed above.
Power does not teach the abrasive waterjet system wherein the cutting head is configured to draw slurry including abrasive material and liquid into the mixing chamber at least partially by the Venturi effect.  
Schubert, however, teaches the grinding machine (Fig. 1) the cutting head (115) is configured to draw slurry (via abrasive supply conduit, 145) including abrasive material  (150) and liquid into the mixing chamber at least partially by the Venturi effect (Paragraph [0030].  
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Power to further include the cutting head is configured to draw slurry including abrasive material and liquid into the mixing chamber at least partially by the Venturi effect, as taught by Schubert, to increase the velocity of the slurry while decreasing the pressure, thus providing an effective cutting head.
Regarding Claim 4, Power teaches all of the elements of claim 1 as discussed above.
Power further teaches the pump (50) is configured to provide all or most of a total supply of liquid to the jet-forming orifice (Annotated Fig. 1), and wherein the pump has a maximum operating pressure of at most 15,000 psi (Col. 6, lines 19 -23).  
Power does not teach teaches the abrasive waterjet system further comprising a pump upstream from the cutting head.

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Power to further include a pump upstream from the cutting head, as taught by Schubert, to provide a slurry supply to the cutting head without having to overcome pumping the slurry from downstream.
Regarding Claim 12, Power teaches all of the elements of claim 9 as discussed above.
Power does not teach the abrasive waterjet system further comprising a controller including one or more processors and memory carrying instructions that, when executed by the one or more processors, cause: the fluidizer to increase a flowrate of fluidizing liquid into the catcher and thereby reduce a concentration of abrasive material within the conveyance while the cutting head forms a jet from pressurized liquid at the jet-forming orifice; and  137821004.1-16-the cutting head to discontinue forming the jet while the concentration of abrasive material within the conveyance is reduced.  
Schubert the abrasive waterjet system further comprising a controller (120) including one or more processors and memory carrying instructions (Paragraph 0026]) that, when executed by the one or more processors, cause: the fluidizer (273) to increase a flowrate of fluidizing liquid into the catcher (105) and thereby reduce a concentration of abrasive material within the conveyance while the cutting head (115) forms a jet from pressurized liquid at the jet-forming orifice (103); and  137821004.1-16-the cutting head to discontinue forming the jet while the concentration of abrasive material within the conveyance is reduced (Paragraph [0028]).  
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Power to further include a controller including one or more processors and memory carrying instructions that, when executed by the one or more processors, cause: the fluidizer to increase a flowrate of fluidizing liquid into the catcher and thereby reduce a concentration of abrasive material within the conveyance while the cutting head forms a jet from pressurized liquid at the jet-forming orifice; and  137821004.1-16-the cutting head to discontinue forming the jet while the concentration of abrasive material within the conveyance is reduced, as taught by Schubert, to provide a .
Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Power (U.S. Patent No. 3,553,895) in view of Herrmann et al. (U.S. Patent No. 5,979,663).
Regarding Claim 7, Power teaches all of the elements of claim 1 as discussed above.
Power does not teach the abrasive waterjet system further comprising a fines separator configured to remove fines from the slurry before the mixing chamber receives the slurry.
Herrmann, however, teaches the abrasive waterjet system further comprising a fines separator (separator, 4) configured to remove fines from the slurry before the mixing chamber receives the slurry (Col. 2, lines 49 – 55).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Power to further include a fines separator configured to remove fines from the slurry before the mixing chamber receives the slurry, as taught by Herrmann, to provide a system capable of preventing fine particles to clog the pump, thus preventing damage to the system.
Regarding Claim 8, Power teaches all of the elements of claim 7 as discussed above.
Power does not teach the abrasive waterjet system of claim wherein the fines separator includes a hydrocyclone.  
Herrmann, however, teaches the abrasive waterjet system of claim wherein the fines separator includes a hydrocyclone (Col. 1, lines 43 – 46).  
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Power to further include the fines separator includes a hydrocyclone, as taught by Herrmann, to provide a system for recovery of used abrasives in water jet cutting units.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Power (U.S. Patent No. 3,553,895) in view of Mead (U.S. Patent No. 3,073,070 A).
Regarding Claim 10, Power teaches all of the elements of claim 1 as discussed above.

Mead, however, teaches the abrasive waterjet system (Fig. 1) wherein the catcher (10) includes a screen (filter, 37) configured to restrict movement of large particles of kerf material toward the fluidizer (fluidizer, 13; Fig. 1).  
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Power to further include the catcher includes a screen configured to restrict movement of large particles of kerf material toward the fluidizer, as taught by Mead, to provide a system capable of preventing large particles to clog the pump, thus preventing damage to the system.
Claims 45 – 48 are rejected under 35 U.S.C. 103 as being unpatentable over Power (U.S. Patent No. 3,553,895) in view of Hashish et al. (U.S. Patent Publication No. 2009/0042492 A1).
Regarding independent Claim 45, Power teaches an abrasive waterjet system (machine, 10; Fig. 1), comprising: a cutting head (jet stream nozzle, 12) configures to emit a jet (16) of pressurized liquid and entrained abrasive material (Annotated Fig, 3); a catcher (Annotated Fig, 1) downstream from the cutting head (12; Annotated Fig. 1); a fluidizer (64) coupled to the catcher (Annotated Fig. 1) and configured to inject liquid into a lower portion of the catcher (Annotated Fig. 1) to fluidize abrasive material in the lower portion of the catcher (Annotated Fig. 1) to form a slurry of liquid and abrasive material (Col. 5, lines 11 – 26); and a conveyance (water and media recirculation systems, 24 and 26) configured to carry slurry including abrasive material and liquid collected from the catcher (Annotated Fig. 1) toward the cutting head (12; Fig. 1; Col. 3, lines 45 – 70), wherein the cutting head (12) includes a slurry inlet (media infeed means, 20 with media infeed conduit, 76), and wherein the mixing chamber (Annotated Fig, 3) is configured to receive slurry (surface conditioning media, 22) including abrasive material (Col. 3, lines 61 – 63) and liquid (water – Col. 4, lines 59 - 73) collected from the catcher (Annotated Fig. 1) via the conveyance (24/26) and via the slurry inlet (76; Col. 3, lines 46 – 54 and 64 – 75; Col. 4, lines 59 - 73). 
Power does not explicitly teach a cutting head configured to cut through a workpiece.
Hashish, however, teaches  a cutting head (110) configured to cut through a workpiece (Paragraph [0022]).

Regarding Claim 46, Power, as modified, teaches the abrasive waterjet system wherein: the fluidizer (46)  includes a slurry port (Annotated Fig. 1) and a manifold (Annotated Fig. 1) surrounding the slurry port (Annotated Fig. 1); the conveyance (24/26) is in fluid communication with the manifold (Annotated Fig. 1); and 5 150062318.1Application No. 15/839,708Docket No.: 061234-8061.US01 Reply to Office Action of July 8. 2020the fluidizer (46) injects the liquid into the lower portion of the catcher (Annotated Fig. 1) via the manifold (Col. 5, lines 11 – 26).  
Regarding Claim 47, Power, as modified, teaches the abrasive waterjet system further comprising a conduit (throat of venturi, 64; Col. 5, lines 12 – 13) in fluid communication with the fluidizer (46), wherein the conduit carries liquid from a portion of the catcher (Annotated Fig. 1) above the fluidizer (64) to the fluidizer (64).  
Regarding Claim 48, Power, as modified, teaches the abrasive waterjet system further comprising a holding tank (media infeed means, 20 via media line 70) downstream of the fluidizer (64) and upstream of the cutting head (12), the holding tank configured to agitate slurry from the fluidizer (64) to maintain the slurry in a flowable state (Col. 5, lines 11 – 26).
4Response to Arguments
Applicant's arguments filed on November 6, 2020 with respects to rejected claims 1 – 22 under 35 USC 102 have been fully considered and are not persuasive, however, Examiner has issued a non-final to clarify rejection in specific areas and address Applicants arguments.
Applicant argues that Power does not teach a cutting head. Examiner respectfully disagrees.  As discussed in interview conducted on October 15, 2020, Power teaches a high pressure nozzle which projects a high velocity liquid stream with abrasive particles.  The abrasive particles cut or penetrate (as Applicant has defined in response) and are further effective to abrade material (or remove material) from the work surface.  Further Applicant argues that Power makes no mention of cutting a workpiece.  Applicant’s argument is moot as Applicant is arguing a limitation that has not been positively claimed.
Applicant further argues that Power does not teach or suggest a jet forming orifice positioned upstream of a mixing chamber.  Examiner respectfully disagrees. Power teaches a closed loop system wherein the cutting head, 12 received high velocity water from the water return line 54. This jet forming orifice is positioned upstream of the mixing chamber and the cutting head as shown in Annotated Fig. 3 of the current rejection.
Lastly, Applicant argues that Power does not disclose a slurry inlet for the nozzle, 12.  Examiner respectfully disagrees. Power explicitly teaches nozzle, 12 receives water under pressure from the source and projects water and conditioning media (or slurry) into the path at the throat 12a of the jet stream adjacent the nozzle 12 and as shown in Figure 3.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.